EXHIBIT 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 7, 2012, by
and among Digital Domain Media Group, Inc., a Florida corporation, with
headquarters located at 10250 SW Village Parkway, Port St. Lucie, FL 34987 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(each, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement by and among the parties hereto, dated as of June 7, 2012 (the
“Securities Purchase Agreement”), the Company has agreed, upon the terms and
subject to the conditions of the Securities Purchase Agreement, to issue and
sell to each Buyer (i) at the Closing and as Adjustment Shares (as defined in
the Securities Purchase Agreement), if applicable, shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), pursuant to the
terms of the Securities Purchase Agreement (collectively, the “Common Shares”)
and (ii) warrants (the “Warrants”) which will be exercisable to purchase shares
of Common Stock (as exercised, collectively, the “Warrant Shares”) in accordance
with the terms of the Warrants.

 

B.                                     In accordance with the terms of the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.                                       Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

(a)                                  “Additional Effective Date” means the date
the Additional Registration Statement is declared effective by the SEC.

 

(b)                                 “Additional Effectiveness Deadline” means
(i) in the event that the Additional Registration Statement is not subject to a
review by the SEC, the date which is forty-five (45) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline or
(ii) in the event that the Additional Registration Statement is subject to a
review by the SEC, the date which is seventy-five (75) calendar days after the
earlier of the Additional Filing Date and the Additional Filing Deadline.

 

(c)                                  “Additional Filing Date” means the date on
which the Additional Registration Statement is filed with the SEC.

 

--------------------------------------------------------------------------------


 

(d)                                 “Additional Filing Deadline” means if
Cutback Shares are required to be included in any Additional Registration
Statement, the later of (i) the date sixty (60) days after the date
substantially all of the Registrable Securities registered under the immediately
preceding Registration Statement are sold and (ii) the date six (6) months from
the Initial Effective Date or the most recent Additional Effective Date, as
applicable.

 

(e)                                  “Additional Registrable Securities” means,
(i) any Cutback Shares not previously included on a Registration Statement,
(ii) any other shares of Common Stock held or issuable to the Buyers pursuant to
any option or right to acquire shares of Common Stock, and (iii) any capital
stock of the Company issued or issuable with respect to the Common Shares, the
Warrants, the Warrant Shares, the Cutback Shares, or any Common Stock or option
or right, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on the issuance of Adjustment Shares, exercise of the Warrants or on
the issuance of Common Stock upon the exercise of any option or right to acquire
shares of Common Stock held by the Buyers.

 

(f)                                    “Additional Registration Statement” means
a registration statement or registration statements of the Company filed under
the 1933 Act covering any Additional Registrable Securities.

 

(g)                                 “Additional Required Registration Amount”
means any Cutback Shares not previously included on a Registration Statement,
all subject to adjustment as provided in Section 2(f), without regard to any
limitations on the issuance of Adjustment Shares, exercise of the Warrants or on
the issuance of Common Stock upon the exercise of any option or right to acquire
shares of Common Stock held by the Buyers.

 

(h)                                 “Business Day” means any day other than
Saturday, Sunday or any other day on which commercial banks in the City of New
York are authorized or required by law to remain closed.

 

(i)                                     “Closing Date” shall have the meaning
set forth in the Securities Purchase Agreement.

 

(j)                                     “Cutback Shares” means any of the
Initial Required Registration Amount or the Additional Required Registration
Amount of Registrable Securities not included in all Registration Statements
previously declared effective hereunder as a result of a limitation on the
maximum number of shares of Common Stock of the Company permitted to be
registered by the staff of the SEC pursuant to Rule 415.  For the purpose of
determining the Cutback Shares, in order to determine any applicable Required
Registration Amount, unless an Investor gives written notice to the Company to
the contrary with respect to the allocation of its Cutback Shares, first the
Warrant Shares shall be excluded on a pro rata basis among the Investors until
all of the Warrant Shares have been excluded, and second the Common Shares shall
be excluded on a pro rata basis until all of the Common Shares have been
excluded.

 

(k)                                  “effective” and “effectiveness” refer to a
Registration Statement that has been declared effective by the SEC and is
available for the resale of the Registrable Securities required to be covered
thereby.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Effective Date” means the Initial
Effective Date and the Additional Effective Date, as applicable.

 

(m)                               “Effectiveness Deadline” means the Initial
Effectiveness Deadline and the Additional Effectiveness Deadline, as applicable.

 

(n)                                 “Eligible Market” means the Principal
Market, the NYSE MKT LLC, The NASDAQ Global Select Market, The NASDAQ Capital
Market, The NASDAQ Global Market or The NASDAQ Capital Market.

 

(o)                                 “Filing Deadline” means the Initial Filing
Deadline and the Additional Filing Deadline, as applicable.

 

(p)                                 “Initial Effective Date” means the date that
the Initial Registration Statement has been declared effective by the SEC.

 

(q)                                 “Initial Effectiveness Deadline” means the
date which is (i) in the event that the Initial Registration Statement is not
subject to a review by the SEC, ninety (90) calendar days after the Closing Date
or (ii) in the event that the Initial Registration Statement is subject to a
review by the SEC, one hundred twenty (120) calendar days after the Closing
Date.

 

(r)                                    “Initial Filing Date” means the date on
which the Initial Registration Statement is filed with the SEC.

 

(s)                                  “Initial Filing Deadline” means the date
which is forty-five (45) calendar days after the Closing Date.

 

(t)                                    “Initial Registrable Securities” means
(i) the Common Shares issued, and issuable as Adjustment Shares, pursuant to the
terms of the Securities Purchase Agreement, (ii) the Warrant Shares issued or
issuable upon exercise of the Warrants, (iii) any other shares of Common Stock
held or issuable to the Buyers pursuant to any option or right to acquire shares
of Common Stock, and (iv) any capital stock of the Company issued or issuable
with respect to the Common Shares, the Warrant Shares, the Warrants or any
Common Stock or option or right as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on the issuance of Adjustment Shares, exercise of the Warrants or on
the issuance of Common Stock upon the exercise of any option or right to acquire
shares of Common Stock held by the Buyers.

 

(u)                                 “Initial Registration Statement” means a
registration statement or registration statements of the Company filed under the
1933 Act covering the Initial Registrable Securities.

 

(v)                                 “Initial Required Registration Amount” means
the sum of (i) 135% of the maximum number of Common Shares issued, and issuable
as Adjustment Shares, pursuant to the Securities Purchase Agreement, (ii) the
maximum number of Warrant Shares issued and issuable pursuant to the Warrants,
and (iii) the maximum number of other shares of Common Stock held or issuable to
the Buyers pursuant to an option or right to acquire shares of Common Stock,
each as of the Trading Day immediately preceding the applicable date of
determination and all subject to adjustment as provided in Section 2(f), without
regard to any

 

3

--------------------------------------------------------------------------------


 

limitations on the issuance of Adjustment Shares, exercise of the Warrants or on
the issuance of Common Stock upon the exercise of any option or right to acquire
shares of Common Stock held by the Buyers.

 

(w)                               “Investor” means a Buyer or any transferee or
assignee thereof to whom a Buyer assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9 and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9.

 

(x)                                   “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(y)                                 “Principal Market” means The New York Stock
Exchange, Inc.

 

(z)                                   “register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more Registration Statements (as defined below) in compliance with the 1933 Act
and pursuant to Rule 415, and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

(aa)                            “Registrable Securities” means the Initial
Registrable Securities and the Additional Registrable Securities.

 

(bb)                          “Registration Statement” means the Initial
Registration Statement and the Additional Registration Statement, as applicable.

 

(cc)                            “Required Holders” means the holders of at least
a majority of the Registrable Securities.

 

(dd)                          “Required Registration Amount” means either the
Initial Required Registration Amount or the Additional Required Registration
Amount, as applicable.

 

(ee)                            “Rule 415” means Rule 415 promulgated under the
1933 Act or any successor rule providing for offering securities on a continuous
or delayed basis.

 

(ff)                                “SEC” means the United States Securities and
Exchange Commission.

 

(gg)                          “Trading Day” means any day on which the Common
Stock is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).

 

4

--------------------------------------------------------------------------------


 

2.                                       Registration.

 

(a)                                  Initial Mandatory Registration.  The
Company shall prepare, and, as soon as practicable but in no event later than
the Initial Filing Deadline, file with the SEC the Initial Registration
Statement on Form S-3 covering the resale of all of the Initial Registrable
Securities.  In the event that Form S-3 is unavailable for such a registration,
the Company shall use Form S-1 or such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(e).  The Initial Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is initially filed
with the SEC, subject to adjustment as provided in Section 2(f).  The Initial
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the “Plan of Distribution” and “Selling Stockholders” sections
in substantially the form attached hereto as Exhibit B.  The Company shall use
its reasonable best efforts to have the Initial Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Initial Effectiveness Deadline.  By 9:30 a.m. New York time on the Business Day
following the Initial Effective Date, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Initial Registration Statement.

 

(b)                                 Additional Mandatory Registrations.  The
Company shall prepare, and, as soon as practicable but in no event later than
the Additional Filing Deadline, file with the SEC an Additional Registration
Statement on Form S-3 covering the resale of all of the Additional Registrable
Securities not previously registered on an Additional Registration Statement
hereunder.  To the extent the staff of the SEC does not permit the Additional
Required Registration Amount to be registered on an Additional Registration
Statement, the Company shall file Additional Registration Statements
successively trying to register on each such Additional Registration Statement
the maximum number of remaining Additional Registrable Securities until the
Additional Required Registration Amount has been registered with the SEC.  In
the event that Form S-3 is unavailable for such a registration, the Company
shall use Form S-1 or such other form as is available for such a registration on
another appropriate form reasonably acceptable to the Required Holders, subject
to the provisions of Section 2(e).  Each Additional Registration Statement
prepared pursuant hereto shall register for resale at least that number of
shares of Common Stock equal to the Additional Required Registration Amount
determined as of the date such Additional Registration Statement is initially
filed with the SEC, subject to adjustment as provided in Section 2(f).  Each
Additional Registration Statement shall contain (except if otherwise directed by
the Required Holders) the “Plan of Distribution” and “Selling Stockholders”
sections in substantially the form attached hereto as Exhibit B.  The Company
shall use its reasonable best efforts to have each Additional Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Additional Effectiveness Deadline.  By 9:30 a.m. New York time on
the Business Day following the Additional Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Additional Registration
Statement.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Allocation of Registrable Securities.  The
initial number of Registrable Securities included in any Registration Statement
and any increase or decrease in the number of Registrable Securities included
therein shall be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time the Registration
Statement covering such initial number of Registrable Securities or increase or
decrease thereof is declared effective by the SEC.  In the event that an
Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor.  Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.  Except for the securities described in Schedule
2(c)(i) attached hereto (the “Existing Investors Shares”) and for the securities
set forth on Schedule 2(c)(ii) (the “Palm Beach Shares”), in no event shall the
Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders; provided, however, that in the event the Commission requires the number
of shares of Common Stock included in any Registration Statement to be cut back
because of Rule 415 or otherwise, before any Registrable Securities and Existing
Investors Shares are excluded, all Palm Beach Shares shall be excluded first on
a pro rata basis until all of such Palm Beach Shares have been excluded and
before any Registrable Securities contemplated in clause (iii) of the definition
of Initial Registrable Securities are excluded, all other Registrable Securities
and the Existing Investors Shares shall be first excluded on a pro rata basis
until all of such other Registrable Securities and Existing Investors Shares
have been excluded.

 

(d)                                 Legal Counsel.  Subject to Section 5 hereof,
the Required Holders shall have the right to select one legal counsel to review
and oversee any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Schulte Roth & Zabel LLP or such other counsel as thereafter designated
by the Required Holders.  The Company and Legal Counsel shall reasonably
cooperate with each other in performing the Company’s obligations under this
Agreement.

 

(e)                                  Ineligibility for Form S-3.  In the event
that Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on Form S-1 or another appropriate form reasonably
acceptable to the Required Holders and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

 

(f)                                    Sufficient Number of Shares Registered. 
In the event the number of shares available under a Registration Statement filed
pursuant to Section 2(a) or Section 2(b) is insufficient to cover the Required
Registration Amount of Registrable Securities required to be covered by such
Registration Statement or an Investor’s allocated portion of the Registrable
Securities pursuant to Section 2(c), the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of

 

6

--------------------------------------------------------------------------------


 

the Trading Day immediately preceding the date of the filing of such amendment
or new Registration Statement, in each case, as soon as practicable, but in any
event not later than fifteen (15) days after the necessity therefor arises.  The
Company shall use its reasonable best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof.  For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of Common
Stock available for resale under the Registration Statement is less than the
product determined by multiplying (i) the Required Registration Amount as of
such time by (ii) 0.90.  The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on the issuance of Adjustment
Shares or exercise of the Warrants and such calculation shall assume (x) that
the maximum number of Adjustment Shares are issued and (y) the Warrants are then
exercisable in full into shares of Common Stock.

 

(g)                                 Effect of Failure to File and Obtain and
Maintain Effectiveness of Registration Statement.  If (i) the Initial
Registration Statement when declared effective fails to register the Initial
Required Registration Amount of Initial Registrable Securities, (ii) a
Registration Statement covering all of the Registrable Securities required to be
covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the applicable Filing
Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on or
before the applicable Effectiveness Deadline, (an “Effectiveness Failure”) or
(iii) on any day after the applicable Effective Date sales of all of the
Registrable Securities required to be included on such Registration Statement
cannot be made (other than during an Allowable Grace Period (as defined in
Section 3(r)) pursuant to such Registration Statement or otherwise (including,
without limitation, because of the suspension of trading or any other limitation
imposed by an Eligible Market, a failure to keep such Registration Statement
effective, a failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, a failure to register a
sufficient number of shares of Common Stock or a failure to maintain the listing
of the Common Stock) (a “Maintenance Failure”) then, as partial relief for the
damages to any holder by reason of any such delay in or reduction of its ability
to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity, including,
without limitation, specific performance or the additional obligation of the
Company to register any Cutback Shares), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to two percent (2.0%) of the aggregate Purchase Price (as such term is
defined in the Securities Purchase Agreement) of such Investor’s Registrable
Securities whether or not included in such Registration Statement on each of the
following dates: (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; (iii) the initial day of a Maintenance Failure; (iv) on
the thirtieth day after the date of a Filing Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until such
Filing Failure is cured; (v) on the thirtieth day after the date of an
Effectiveness Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Effectiveness Failure is cured; and
(vi) on the thirtieth day after the date of a Maintenance Failure and every
thirtieth day thereafter (pro rated for periods totaling less than thirty days)
until such Maintenance Failure is cured.  The payments to which a holder shall
be entitled pursuant to this Section 2(g) are referred to herein as
“Registration Delay Payments.”  Registration Delay Payments shall be paid on the
earlier of (I) the dates set forth above and (II) the third Business Day after
the event or failure giving rise to the Registration Delay

 

7

--------------------------------------------------------------------------------


 

Payments is cured.  In the event the Company fails to make Registration Delay
Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of one and one-half percent (1.5%) per month (prorated for
partial months) until paid in full.

 

3.                                       Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(e) or 2(f), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a)                                  The Company shall promptly prepare and file
with the SEC a Registration Statement with respect to the Registrable Securities
and use its reasonable best efforts to cause such Registration Statement
relating to the Registrable Securities to become effective as soon as
practicable after such filing (but in no event later than the Effectiveness
Deadline).  The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
the Investors may sell all of the Registrable Securities covered by such
Registration Statement without restriction or limitation pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act or (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”).  The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.  The term “reasonable best efforts” shall mean, among other things,
that the Company shall submit to the SEC, within two (2) Business Days after the
later of the date that (i) the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a particular Registration Statement, as the case may
be, and (ii) the approval of Legal Counsel pursuant to Section 3(c) (which
approval is immediately sought), a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) Business
Days after the submission of such request.  The Company shall respond in writing
to comments made by the SEC in respect of a Registration Statement as soon as
practicable, but in no event later than fifteen (15) days after the receipt of
comments by or notice from the SEC that an amendment is required in order for a
Registration Statement to be declared effective.

 

(b)                                 The Company shall prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or

 

8

--------------------------------------------------------------------------------


 

sellers thereof as set forth in such Registration Statement.  In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K, Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

 

(c)                                  The Company shall (A) permit Legal Counsel
to review and comment upon (i) a Registration Statement at least five
(5) Business Days prior to its filing with the SEC and (ii) all amendments and
supplements to all Registration Statements (except for Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any
similar or successor reports) within a reasonable number of days prior to their
filing with the SEC, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which Legal Counsel reasonably objects.  The
Company shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld. 
The Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.  The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this
Section 3.

 

(d)                                 The Company shall furnish to each Investor
whose Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten
(10) copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

 

(e)                                  The Company shall use its reasonable best
efforts to (i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to

 

9

--------------------------------------------------------------------------------


 

maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction. 
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

(f)                                    The Company shall notify Legal Counsel
and each Investor in writing of the happening of any event, as promptly as
practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request).  The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or email on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.  By 9:30 a.m. New York City
time on the date following the date any post-effective amendment has become
effective, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.

 

(g)                                 The Company shall use its reasonable best
efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify Legal Counsel
and each Investor who holds Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(h)                                 If any Investor is required under applicable
securities laws to be described in the Registration Statement as an underwriter
or an Investor believes that it could reasonably be deemed to be an underwriter
of Registrable Securities, at the reasonable request of such Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of the

 

10

--------------------------------------------------------------------------------


 

Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.

 

(i)                                     If any Investor is required under
applicable securities laws to be described in the Registration Statement as an
underwriter or an Investor believes that it could reasonably be deemed to be an
underwriter of Registrable Securities, the Company shall make available for
inspection by (i) such Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
an Investor) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement.  Each Investor agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

 

(j)                                     The Company shall hold in confidence and
not make any disclosure of information concerning an Investor provided to the
Company unless (i) disclosure of such information is necessary to comply with
federal or state securities laws, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement.  The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

11

--------------------------------------------------------------------------------


 

(k)                                  The Company shall use its reasonable best
efforts either to (i) cause all of the Registrable Securities covered by a
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange or (ii) secure the inclusion for quotation of all of the
Registrable Securities on The New York Stock Exchange, Inc. or (iii) if, despite
the Company’s reasonable best efforts, the Company is unsuccessful in satisfying
the preceding clauses (i) and (ii), to secure the inclusion for quotation on,
The NASDAQ Global Select Market, the NYSE MKT LLC, The NASDAQ Capital Market or
The NASDAQ Global Market for such Registrable Securities and, without limiting
the generality of the foregoing, to use its reasonable best efforts to arrange
for at least two market makers to register with the Financial Industry
Regulatory Authority, Inc. as such with respect to such Registrable Securities. 
The Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(k).

 

(l)                                     The Company shall cooperate with the
Investors who hold Registrable Securities being offered and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

 

(m)                               If requested by an Investor, the Company shall
as soon as practicable (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

 

(n)                                 The Company shall use its reasonable best
efforts to cause the Registrable Securities covered by a Registration Statement
to be registered with or approved by such other governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

(o)                                 The Company shall make generally available
to its security holders as soon as practical, but not later than ninety (90)
days after the close of the period covered thereby, an earnings statement (in
form complying with, and in the manner provided by, the provisions of Rule 158
under the 1933 Act) covering a twelve-month period beginning not later than the
first day of the Company’s fiscal quarter next following the applicable
Effective Date of a Registration Statement.

 

(p)                                 The Company shall otherwise use its
reasonable best efforts to comply with all applicable rules and regulations of
the SEC in connection with any registration hereunder.

 

12

--------------------------------------------------------------------------------


 

(q)                                 Within two (2) Business Days after a
Registration Statement which covers Registrable Securities is declared effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.

 

(r)                                    Notwithstanding anything to the contrary
herein, at any time after the Effective Date, the Company may delay the
disclosure of material, non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company and its counsel, in the best interest of the Company
and, in the opinion of counsel to the Company, otherwise required (a “Grace
Period”); provided, that the Company shall promptly (i) notify the Investors in
writing of the existence of material, non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material, non-public information to the Investors) and the date
on which the Grace Period will begin, and (ii) notify the Investors in writing
of the date on which the Grace Period ends; and, provided further, that no Grace
Period shall exceed five (5) consecutive days and during any three hundred sixty
five (365) day period such Grace Periods shall not exceed an aggregate of twenty
(20) days and the first day of any Grace Period must be at least five
(5) Trading Days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”).  For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investors
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Investors receive the notice referred to in clause
(ii) and the date referred to in such notice.  The provisions of
Section 3(g) hereof shall not be applicable during the period of any Allowable
Grace Period.  Upon expiration of the Grace Period, the Company shall again be
bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable.  Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Investor in accordance with the terms of the Securities Purchase Agreement
in connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, prior to the Investor’s receipt
of the notice of a Grace Period and for which the Investor has not yet settled.

 

(s)                                  Neither the Company nor any Subsidiary or
affiliate thereof shall identify any Investor as an underwriter in any public
disclosure or filing with the SEC, the Principal Market or any Eligible Market
and any Buyer being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has under this Agreement or any other Transaction
Document (as defined in the Securities Purchase Agreement); provided, however,
that the foregoing shall not prohibit the Company from including the disclosure
found in the “Plan of Distribution” section attached hereto as Exhibit B in the
Registration Statement.

 

(t)                                    Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Buyers in this Agreement or otherwise
conflicts with the provisions hereof.

 

13

--------------------------------------------------------------------------------


 

4.                                       Obligations of the Investors.

 

(a)                                  At least five (5) Business Days prior to
the first anticipated Filing Date of a Registration Statement, the Company shall
notify each Investor in writing of the information the Company requires from
each such Investor if such Investor elects to have any of such Investor’s
Registrable Securities included in such Registration Statement.  It shall be a
condition precedent to the obligations of the Company to complete any
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

(b)                                 Each Investor, by such Investor’s acceptance
of the Registrable Securities, agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder, unless such Investor has
notified the Company in writing of such Investor’s election to exclude all of
such Investor’s Registrable Securities from such Registration Statement.

 

(c)                                  Each Investor agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 3(g) or the first sentence of Section 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of copies of the supplemented or amended prospectus as
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required.  Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.

 

(d)                                 Each Investor covenants and agrees that it
will comply with the prospectus delivery requirements of the 1933 Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to the Registration Statement.

 

5.                                       Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $10,000 for

 

14

--------------------------------------------------------------------------------


 

each such registration, filing or qualification.

 

6.                                       Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)                                  To the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, members, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:  (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”).  Subject to Section 6(c),
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a):  (i) shall not apply
to a Claim by an Indemnified Person arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3(d);
and (ii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed.  Such indemnity shall
remain in

 

15

--------------------------------------------------------------------------------


 

full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9.

 

(b)                                 In connection with any Registration
Statement in which an Investor is participating, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Investor shall reimburse the Indemnified Party for any legal or other
expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

(c)                                  Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 6 of notice of the commencement
of any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for all such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
Indemnified Person or Indemnified Party, as applicable, the representation by
such counsel of the Indemnified Person or Indemnified Party, as the case may be,
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or

 

16

--------------------------------------------------------------------------------


 

Claim by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party or Indemnified Person
which relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d)                                 The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

(e)                                  The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.                                       Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 

8.                                       Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
 to the public

 

17

--------------------------------------------------------------------------------


 

without registration (“Rule 144”), the Company agrees to:

 

(a)                                  make and keep public information available,
as those terms are understood and defined in Rule 144;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(c)                                  furnish to each Investor so long as such
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.

 

9.                                       Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10.                                 Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor.  Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees)

 

18

--------------------------------------------------------------------------------


 

also is offered to all of the parties to this Agreement.

 

11.                                 Miscellaneous.

 

(a)                                  A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

 

(b)                                 Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Digital Domain Media Group, Inc.

10250 SW Village Parkway

Port St. Lucie, FL 34987

Telephone:

 

(772) 345-8000

Facsimile:

 

(772) 345-8114

Attention:

 

Chief Executive Officer

Email:

 

jtextor@media.d2.com

 

With a copy (for informational purposes only) to:

 

Sullivan & Triggs, LLP

1230 Montana Ave., Suite #201

Santa Monica, California 90403

Telephone:

 

(310) 451-8300

Facsimile:

 

(310) 451-8303

Attention:

 

Brian A. Sullivan, Esq.

Email:

 

bsullivan@sullivantriggs.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:

 

(718) 921-8380

Facsimile:

 

(718) 236-2641

Attention:

 

Felix Orihuela

 

19

--------------------------------------------------------------------------------


 

Email:

 

FOrihuela@amstock.com

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:

 

(212) 756-2000

Facsimile:

 

(212) 593-5955

Attention:

 

Eleazer Klein, Esq.

Email:

 

eleazer.klein@srz.com

 

If to a Buyer, to its address, facsimile number or email address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers, or to such other
address, facsimile number and/or email address to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or e-mail transmission containing the time, date,
recipient facsimile number or e-mail address and an image of the first page of
such transmission or (C) provided by a courier or overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(c)                                  Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.

 

(d)                                 All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE

 

20

--------------------------------------------------------------------------------


 

HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e)                                  If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)                                    This Agreement, the other Transaction
Documents (as defined in the Securities Purchase Agreement) and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

(g)                                 Subject to the requirements of Section 9,
this Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

 

(h)                                 The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(i)                                     This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement.  This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

(j)                                     Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)                                  All consents and other determinations
required to be made by the Investors pursuant to this Agreement shall be made,
unless otherwise specified in this Agreement, by the Required Holders,
determined as if all Adjustment Shares were issued without any limitations on
the issuance thereof and the outstanding Warrants then held by Investors have
been

 

21

--------------------------------------------------------------------------------


 

exercised for Registrable Securities without regard to any limitations on
exercise of the Warrants.

 

(l)                                     The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

 

(m)                               This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(n)                                 The obligations of each Investor hereunder
are several and not joint with the obligations of any other Investor, and no
provision of this Agreement is intended to confer any obligations on any
Investor vis-à-vis any other Investor.  Nothing contained herein, and no action
taken by any Investor pursuant hereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.

 

* * * * * *

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

Name: John C. Textor

 

 

Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

HUDSON BAY MASTER FUND LTD.

 

 

 

 

By: Hudson Bay Capital Management LP,
Investment Manager

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name: Yoav Roth

 

 

Title: Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

EMPERY ASSET MASTER LTD.

 

 

 

 

By: EMPERY ASSET MANAGEMENT, LP, its
Authorized Agent

 

 

 

 

 

 

 

By: EMPERY AM GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

Name: Ryan M. Lane

 

 

Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

 

HARTZ CAPITAL INVESTMENTS, LLC

 

 

 

 

By: EMPERY ASSET MANAGEMENT, LP, its
Authorized Agent

 

 

 

 

By: EMPERY AM GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Ryan M. Lane

 

 

Name: Ryan M. Lane

 

 

Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

 

PARSOON SPECIAL SITUATION LTD.

 

 

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

TENOR OPPORTUNITY MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

ARIA OPPORTUNITY FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ Daniel Kochav

 

 

Name: Daniel Kochav

 

 

Title: Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

KINGSBROOK OPPORTUNITIES MASTER FUND LP

 

 

 

 

By:    KINGSBROOK OPPORTUNITIES GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Adam J. Chill

 

 

Name: Adam J. Chill

 

 

Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

 

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Joshua Silverman

 

 

Name: Joshua Silverman

 

 

Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Buyer Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

Hudson Bay Master Fund Ltd.

 

c/o Hudson Bay Capital Management LP

777 Third Avenue, 30th Floor
New York, New York 10017
Attention: Yoav Roth
                  George Antonopolous
Facsimile:  646-214-7946
Telephone: 212-571-1244

Residence: Cayman Islands
E-mail: investments@hudsonbaycapital.com

             operations@hudsonbaycapital.com

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn:  Eleazer Klein, Esq.

Facsimile:  (212) 593-5955

Telephone:  (212) 756-2000

 

 

 

 

 

Empery Asset  Master Ltd.

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan M. Lane

Facsimile:  212-608-3307

Telephone: 212-608-3300

Residence: Cayman Islands

Email:  ryan.lane@emperyam.com

 

 

 

 

 

 

 

Hartz Capital Investments, LLC

 

c/o Empery Asset Management, LP

1 Rockefeller Plaza, Suite 1205

New York, NY 10020

Attention: Ryan M. Lane

Facsimile:  212-608-3307

Telephone: 212-608-3300

Residence: Cayman Islands

Email:  ryan.lane@emperyam.com

 

 

 

 

 

 

 

Parsoon Special Situation Ltd.

 

c/o Tenor Capital Management Company, L.P.

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Facsimile: 1-212-918-5301

Telephone:  1-212-918-5213

Residence: Cayman Islands

Email:      Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

 

 

 

 

 

 

Tenor Opportunity Master Fund, Ltd.

 

c/o Tenor Capital Management Company, L.P.

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Facsimile: 1-212-918-5301

Telephone:  1-212-918-5213

Residence: Cayman Islands

Email:      Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

 

 

 

 

 

 

Aria Opportunity Fund, Ltd.

 

c/o Tenor Capital Management Company, L.P.

 

 

 

--------------------------------------------------------------------------------


 

Buyer

 

Buyer Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

1180 Avenue of Americas, 19th Floor

New York, NY 10036

Attention: Waqas Khatri

Telephone:  1-212-918-5213

Facsimile: 1-212-918-5301

Email:      Operations@tenorcapital.com with cc to wkhatri@tenorcapital.com

 

 

 

 

 

 

 

Kingsbrook Opportunities Master Fund LP

 

c/o Kingsbrook Partners LP

590 Madison Avenue, 27th Floor

New York, New York 10022

Attention:  Ari J. Storch

                 Adam J. Chill

Facsimile:  (212) 600-8290

Telephone: (212) 600-8240

Residence:  Cayman Islands

Email:

investments@kingsbrookpartners.com/

            operations@kingsbrookpartners.com

 

 

 

 

 

 

 

Iroquois Master Fund Ltd.

 

c/o Iroquois Capital Management, LLC

641 Lexington Avenue

26th Floor

New York, NY 10022

Attention: Joshua Silverman

Facsimile: (646) 274-1728

Telephone: (212) 974-3070

Residence: Cayman Islands

Email: jsilverman@icfunds.com

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2(c)(i)

 

EXISTING INVESTORS SHARES

 

1.             All Registrable Securities (as defined in that certain
Registration Rights Agreement between the Company and the Buyers named therein,
dated as of May 7, 2012, a copy of which is Exhibit 10.7 to the Company Current
Report on Form 8-K filed with the SEC on May 8, 2012, including the 35% “buffer”
provided for therein).

 

2.             All Registrable Securities (as defined in that certain
Registration Rights Agreement between the Company and the Lender (as defined
therein), dated as of May 7, 2012, a copy of which is Exhibit 10.16 to the
Company’s Current Report on Form 8-K filed with the SEC on May 8, 2012,
including the 35% “buffer” provided for therein).

 

--------------------------------------------------------------------------------


 

Schedule 2(c)(ii)

 

PALM BEACH SHARES

 

Name

 

Number of Shares to be Registered

 

PBC Digital Holdings, LLC

 

389,800

 

PBC Digital Holdings II, LLC

 

148,099

 

PBC MGPEF DDH, LLC

 

229,592

 

PBC DDH Warrants, LLC

 

32,509

 

TOTAL:

 

800,00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:

(718) 921-8380

Facsimile:

(718) 236-2641

Attention:

Felix Orihuela

Email:

FOrihuela@amstock.com

 

Re:

Digital Domain Media Group, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Digital Domain Media Group, Inc., a Florida
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement, dated as of June [·], 2012 (the
“Securities Purchase Agreement”), entered into by and among the Company and the
buyers named therein (collectively, the “Holders”) pursuant to which the Company
issued to the Holders shares of the Company’s common stock (“Common Stock”), par
value $0.01 per share (the “Common Shares”), certain additional shares of Common
Stock (the “Adjustment Shares”) pursuant to the terms of the Securities Purchase
Agreement and warrants exercisable for shares of Common Stock (the “Warrants”). 
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the Common Shares, the Adjustment
Shares and the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the “1933 Act”).  In connection
with the Company’s obligations under the Registration Rights Agreement, on
                               , 2012, the Company filed a Registration
Statement on Form S-3 (File No. 333-                          ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.  Based upon the foregoing, [we are][I am] of the
opinion that as of the date of this opinion, the Registrable Securities have
been duly authorized and, when issued by you, will be validly issued, fully paid
and non-assessable, and are registered for resale under the Securities Act under
the effective Registration Statement and may be issued without a restrictive
legend.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free

 

A-1

--------------------------------------------------------------------------------


 

issuance or reissuance of shares of Common Stock to the Holders as contemplated
by the Company’s Irrevocable Transfer Agent Instructions dated June [·], 2012.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

 

CC:

[LIST NAMES OF HOLDERS]

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
previously issued to the selling stockholders, and those issuable to the selling
stockholders, pursuant to the terms of the Securities Purchase Agreement and
upon exercise of the warrants.  For additional information regarding the
issuance of those shares of common stock and warrants, see “Private Placement of
Common Stock and Warrants” above.  We are registering the shares of common stock
in order to permit the selling stockholders to offer the shares for resale from
time to time.  Except for the ownership of the warrants issued, and the shares
of common stock issued and issuable, pursuant to the Securities Purchase
Agreement, the selling stockholders have not had any material relationship with
us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders.  The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
common shares and warrants, as of                 , 2012, assuming exercise of
the warrants held by the selling stockholders on that date, without regard to
any limitations on conversions or exercises.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least the sum of
(i) 135% of the maximum number of shares of common stock issued, and issuable as
adjustment shares, pursuant to the Securities Purchase Agreement as of the
Trading Day immediately preceding the date the registration statement is
initially filed with the SEC, (ii) the maximum number of shares of common stock
issuable upon exercise of the related warrants as of the trading day immediately
preceding the date this registration statement was initially filed with the SEC,
and (iii) the maximum number of other shares of common stock held or issuable to
the buyers pursuant to an option or right to acquire shares of common stock,
each as of the trading day immediately preceding the applicable date of
determination and all subject to adjustment as provided in the registration
right agreement, without regard to any limitations on the issuance of adjustment
shares, exercise of the warrants or on the issuance of common stock upon the
exercise of any option or right to acquire shares of common stock held by the
buyers.  Because the number of shares of common stock issuable pursuant to the
Securities Purchase Agreement may increase and the exercise price and the number
of warrant shares underlying the warrants may be adjusted, the number of shares
that will actually be issued may be more or less than the number of shares being
offered by this prospectus.  The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.

 

Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent such exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of common
stock which would exceed 4.99% of our then outstanding shares of common stock
following such exercise, excluding for purposes of such determination shares of
common stock not yet issuable upon exercise of the warrants which have not been
exercised.  Under the terms of the Securities

 

Annex I-1

--------------------------------------------------------------------------------


 

Purchase Agreement, a selling stockholder may not be issued additional shares of
common stock to the extent such issuance would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of common
stock which would exceed 9.99% of our then outstanding shares of common stock
following such issuance, excluding for purposes of such determination shares of
common stock not yet issuable pursuant to the Securities Purchase Agreement. 
The number of shares in the second column does not reflect this limitation.  The
selling stockholders may sell all, some or none of their shares in this
offering.  See “Plan of Distribution.”

 

Annex I-2

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares of
Common Stock Owned
Prior to Offering

 

Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus

 

Number of Shares of
Common Stock Owned
After Offering

 

 

 

 

 

 

 

 

 

Hudson Bay Master Fund Ltd. (1)

 

 

 

 

 

 

 

Empery Asset Master Ltd. (2)

 

 

 

 

 

 

 

Hartz Capital Investments, LLC c/o Empery Asset Management LP (3)

 

 

 

 

 

 

 

Parsoon Special Situation Ltd. (4)

 

 

 

 

 

 

 

Tenor Opportunity Master Fund, Ltd. (5)

 

 

 

 

 

 

 

Aria Opportunity Fund, Ltd. (6)

 

 

 

 

 

 

 

Kingsbrook Opportunities Master Fund LP (7)

 

 

 

 

 

 

 

Iroquois Master Fund Ltd. (8)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Hudson Bay Capital Management, L.P., the investment manager of
Hudson Bay Master Fund Ltd., has voting and investment power over these
securities.  Sander Gerber is the managing member of Hudson Bay Capital GP LLC,
which is the general partner of Hudson Bay Capital Management, L.P.  Sander
Gerber disclaims beneficial ownership over these securities.

 

(2)           Empery Asset Management LP, the authorized agent of Empery Asset
Master Ltd (“EAM”), has discretionary authority to vote and dispose of the
shares held by EAM and may be deemed to be the beneficial owner of these shares.
Martin Hoe and Ryan Lane, in their capacity as managing partners of Empery Asset
Management LP, may also be deemed to have investment discretion and voting power
over the shares held by EAM. Mr. Hoe and Mr. Lane disclaim any beneficial
ownership of these shares.

 

(3)           Empery Asset Management LP, the authorized agent of Hartz Capital
Investments, LLC (“HCI”), has discretionary authority to vote and dispose of the
shares held by HCI and may be deemed to be the beneficial owner of these shares.
Martin Hoe and Ryan Lane, in their capacity as  managing partners of Empery
Asset Management LP, may also be deemed to have investment discretion and voting
power over the shares held by HCI. Mr. Hoe and Mr. Lane disclaim any beneficial
ownership of these shares.

 

(4)

 

(5)

 

(6)

 

(7)           Kingsbrook Partners LP (“Kingsbrook Partners”) is the investment
manager of Kingsbrook Opportunities Master Fund LP (“Kingsbrook Opportunities”)
and consequently has voting control and investment discretion over securities
held by Kingsbrook Opportunities. Kingsbrook Opportunities GP LLC
(“Opportunities GP”) is the general partner of Kingsbrook Opportunities and may
be considered the beneficial owner of any securities deemed to be beneficially
owned by Kingsbrook Opportunities. KB GP LLC (“GP LLC”) is the general partner
of Kingsbrook Partners and may be considered the beneficial owner of any
securities deemed to be beneficially owned by Kingsbrook Partners. Ari J.
Storch, Adam J. Chill and Scott M. Wallace are the sole managing members of
Opportunities GP and GP LLC and as a result may be considered beneficial owners
of any securities deemed beneficially owned by Opportunities GP and GP LLC. Each
of Kingsbrook Partners, Opportunities GP, GP LLC and Messrs. Storch, Chill and
Wallace disclaim beneficial ownership of these securities.

 

(8)

 

Annex I-3

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issued and issuable pursuant to
the Securities Purchase Agreement and upon exercise of the warrants to permit
the resale of these shares of common stock by the holders thereof and holders of
the warrants from time to time after the date of this prospectus.  We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock.  We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

 

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  sales pursuant to Rule 144;

 

·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

Annex I-4

--------------------------------------------------------------------------------


 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus. 
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

Annex I-5

--------------------------------------------------------------------------------


 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

Annex I-6

--------------------------------------------------------------------------------